DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 is considered vague and indefinite because it depends from cancelled claim 26.  The metes and bounds of the claim cannot be ascertained and the claim cannot be further treated on the merits at this time.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 28, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin (U.S. 5,564,586).  Goodwin teaches a hollow-molded container lid (col. 2 lines 64-65) comprising a single wall section 12, a double wall section 10, 11 (figure 5) comprising a top layer 10, and a bottom layer 11, the bottom layer being substantially opposite the top layer (figure 5), and a void (as shown in figure 5 defined by 10, 11, 13, 29) separating the top layer and the bottom layer, one or more solid molded tacks connected to the top layer and the bottom layer (shown in figure 5 between lead lines 29 and D), and one or more tubular hinges D comprising one or more hinge knuckles C (figures 3, 4 and 6), and one or more solid molded protrusions 28 connecting one or more hinge knuckles (figure 6), connected to the container lid.  The protrusions 28 are webs which is a solid piece of material without a hollow cavity (see lead line 28 in figure 5).

Regarding claim 28, two container lids are made simultaneously by a hollow-molding process. Two lids are shown in figure 7.  Claim 28 is a product claim and the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 31, a plurality of ribs A, B extend the length of the single wall section.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (U.S. 5,564,586) in view of Wysocki (U.S. 6,050,442). Goodwin discloses the claimed invention except for the peripheral rim with a lip.  Wysocki teaches that it is known to construct a lid with peripheral rim with a lip (see element 48 in figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lid of Goodwin with a peripheral rim with a lip, as taught by Wysocki, in order to improve the seal between the container and lid so that smell from the contents can be contained. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (U.S. 5,564,586) in view of Hwang (U.S. 6,036,049). Goodwin discloses the claimed invention except for the two container . 

Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive. Applicant argues that Goodwin does not teach solid tacks because the knuckles at D are hollow.  As explained above, and shown below in the reproduced figure 5, the tacks are the solid portions between 29 and the hollow portion at lead line D, not the entire knuckle.

    PNG
    media_image1.png
    738
    413
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736